Citation Nr: 9907855	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  99-01 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating evaluation greater than 10 
percent disabling for low back strain with disc space 
narrowing at L5-S1.

2.  Entitlement to a rating evaluation greater than 10 
percent disabling for discogenic degenerative changes of the 
cervical spine.

3.  Entitlement to compensable evaluation for tinnitus.

4.  Entitlement to a rating evaluation greater than 30 
percent disabling for abdominal hysterectomy with incidental 
appendectomy.

5.  Entitlement to service connection for allergic rhinitis.

6.  Entitlement to service connection for sinusitis.

7. Entitlement to service connection for gastroesophageal 
reflux disease.

8.  Entitlement to service connection for ulcer disease.

9.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from February 1978 until 
February 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1998, from 
the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA).  After a VA examination, 
the RO issued a rating decision in September 1998.  


FINDINGS OF FACT

On March 16, 1998, prior to the promulgation of a decision in 
the appeal, the Board received written notification from the 
veteran that a recent VA decision satisfied her appeal on all 
issues.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.202, 20.204(b), (c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1998).  

By fax received on March 16, 1998, the veteran indicated that 
she had reviewed the recent VA decision and that the action 
satisfied her appeal on all issues.  In light of this 
communication, the Board finds that the appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 
- 3 -


- 1 -


